         Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                                               Chapter 11

CHESAPEAKE ENERGY CORPORATION,                                       Case No. 20-33233 (DRJ)
et al., 1

                                 Debtors.                            (Jointly Administered)


                         NOTICE TO DAVIS POLK & WARDWELL LLP
                              OF RULE 30(B)(6) DEPOSITION

         TO: Davis Polk & Wardwell LLP, attn. Damian Schaible, 450 Lexington Ave, New
         York, NY 10017

         PLEASE TAKE NOTICE that, pursuant to Rules 26, 30(b)(6), and 34 of the Federal

Rules of Civil Procedure, as made applicable hereto by Rule 7026, 7030, 7034, and 9014 of the

Federal Rules of Bankruptcy Procedure, the Official Committee of Unsecured Creditors

(“Committee”) of Chesapeake Energy Corporation and its affiliated Debtors (the “Debtors”), by

and through its undersigned counsel, will take the oral deposition of a witness and/or witnesses

identified by Davis Polk & Wardwell LLP to testify regarding the topics of examination set forth

in Exhibit A (the “Topics”) on November 13, 2020, beginning at 9:00 a.m. Eastern Time, and

continuing day to day until completed, or at such other date and time as agreed to between the

parties. The deposition will take place remotely by videoconference or by other appropriate

means to ensure the health and safety of all parties. The deposition will proceed before an

officer authorized by law to administer oaths, and will be recorded by audio, video, and/or

stenographic means. Parties who wish to participate should contact Daniel F. Kerns and Andrew

1
 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100
North Western Avenue, Oklahoma City, Oklahoma 73118.

                                                        1
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 2 of 9




J.   Simpson     of    Brown      Rudnick      LLP     at    DKerns@brownrudnick.com        and

ASimpson@brownrudnick.com no less than 24 hours before the start of the deposition for more

information on how to participate remotely.

DATED: November 11, 2020.                     Respectfully submitted,

                                              NORTON ROSE FULBRIGHT US LLP

                                              William R. Greendyke (SBT 08390450)
                                              Jason L. Boland (SBT 24040542)
                                              Julie G. Harrison (SBT 24092434)
                                              1301 McKinney Street, Suite 5100
                                              Houston, TX 77010
                                              Telephone: (713) 651-5151
                                              Facsimile: (713) 651-5246
                                              Email: william.greendyke@nortonrosefulbright.com
                                              Email: jason.boland@nortonrosefulbright.com
                                              Email: julie.harrison@nortonrosefulbright.com

                                              -and-

                                              Louis R. Strubeck, Jr. (SBT 19425600)
                                              Kristian W. Gluck (SBT 24038921)
                                              Richard S. Krumholz (SBT 00784425)
                                              2200 Ross Avenue, Suite 3600
                                              Dallas, TX 75201-7932
                                              Telephone: (214) 855-8000
                                              Facsimile: (214) 855-8200
                                              Email: louis.strubeck@nortonrosefulbright.com
                                              Email: kristian.gluck@nortonrosefulbright.com
                                              Email: richard.krumholz@nortonrosefulbright.com

                                              -and-

                                              BROWN RUDNICK LLP

                                              By: /s/ Sigmund S. Wissner-Gross

                                              Robert J. Stark (pro hac vice)
                                              Sigmund S. Wissner-Gross (pro hac vice)
                                              Bennett S. Silverberg (pro hac vice)
                                              Michael Winograd (pro hac vice)
                                              Kenneth J. Aulet (pro hac vice)
                                              Uchechi Egeonuigwe (pro hac vice)

                                                 2
Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 3 of 9




                             Andrew J. Simpson (pro hac vice)
                             Seven Times Square, 47th Floor
                             New York, NY 10036
                             Telephone: (212) 209-4800
                             Facsimile: (212) 209-4801
                             Email: rstark@brownrudnick.com
                             Email: swissner-gross@brownrudnick.com
                             Email: bsilverberg@brownrudnick.com
                             Email: mwinograd@brownrudnick.com
                             Email: kaulet@brownrudnick.com
                             Email: uegeonuigwe@brownrudnick.com
                             Email: asimpson@brownrudnick.com

                             - and-

                             Jeffrey L. Jonas (pro hac vice)
                             James W. Stoll (pro hac vice)
                             Steven B. Levine (pro hac vice)
                             Sunni P. Beville (pro hac vice)
                             One Financial Center
                             Boston, MA 02111
                             Telephone: (617) 856-8200
                             Facsimile: (617) 856-8201
                             Email: jjonas@brownrudnick.com
                             Email: jstoll@brownrudnick.com
                             Email: slevine@brownrudnick.com
                             Email: sbeville@brownrudnick.com

                             Counsel for the Official Committee of Unsecured
                             Creditors




                                3
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 4 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of November 2020, a true and correct copy of the
foregoing was sent to counsel for Davis Polk & Wardwell LLP in compliance with the Federal
Rules of Civil Procedure.

                                                    /s/ Sigmund S. Wissner-Gross



                            CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for the Committee has previously conferred with Davis Polk
& Wardwell LLP concerning the examination noticed herein. The Committee has engaged in
discussions with Davis Polk in an effort to identity the witness most suitable at Davis Polk to
address the topics of such deposition. While discussions between counsel for the Committee and
Davis Polk are ongoing regarding the above, the Committee has noticed the above examination
in light of the November 13, 2020 close of factual discovery on confirmation issues in respect of
these matters, though the parties have not yet reached an agreement on a proposed schedule for
the cut off for fact discovery in connection with further discovery regarding standing discovery.



                                                    /s/ Sigmund S. Wissner-Gross___




                                               4
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 5 of 9




                                          EXHIBIT A

       Davis Polk & Wardwell LLP shall produce to testify on its behalf one or more counsel, in

each case who have knowledge of the Topics set forth below. The individual(s) designated shall

testify as to matters known or reasonably available to Davis Polk & Wardwell LLP. Davis Polk

& Wardwell LLP shall identify in writing at least 24 hours in advance of the deposition the name

of each person who will testify and the subject matters on which each person will testify.

                                         DEFINITIONS

       1.      The following definitions of terms apply to all Topics. Unless otherwise defined

herein, all words and phrases used herein shall be accorded their usual meaning and shall be

interpreted in their common, ordinary sense:

       2.      “Chapter 11 Cases” means the above-captioned chapter 11 cases.

       3.      “Communication” includes any contact or act by which any information or

knowledge is transmitted or conveyed between two or more persons or entities, by whatever

means accomplished, and includes written contact such as correspondence, letters, notes,

advertisements, proposals, solicitation, memoranda, telegrams, facsimiles, emails, or electronic

file transfers, and oral transmission and conveyance of information, including face-to-face

meetings, telephone conversations, and video conferences.

       4.      “Concerning” means relating to, evidencing, supporting, negating, refuting,

embodying, containing, memorializing, comprising, reflecting, analyzing, constituting,

describing, identifying, referring to, referencing, discussing, indicating, connected with or

otherwise pertaining in any way, in whole or in part, to the subject matter being referenced.

       5.      “Document” has the broadest possible meaning under Federal Rule of Civil

Procedure 34 and includes each and every form of Communication, and also includes, without

                                                 5
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 6 of 9




limitation, all written, printed, typed, recorded, or graphic matter of any kind, type, nature, or

description, in whatever form (e.g., final and draft versions) that is or has been in Your, as

defined herein, actual or constructive possession, custody or control, including, but not limited

to, all printed and electronic copies of electronic mail, notes, correspondence, memoranda, tapes,

stenographic or handwritten notes, written forms of any kind, charts, blueprints, drawings,

sketches, graphs, plans, articles, specifications, diaries, letters, telegrams, photographs, minutes,

contracts, agreements, reports, surveys, computer printouts, data compilations of any kind,

teletypes, telexes, facsimiles, invoices, order forms, checks, drafts, statements, credit memos,

reports, summaries, books, ledgers, notebooks, schedules, transparencies, recordings, catalogs,

advertisements, promotional materials, films, video tapes, audio tapes, brochures, pamphlets or

any written or recorded materials of any other kind, however stored (whether in tangible or

electronic form), recorded, produced or reproduced, including backup tapes.               The term

“Document” shall include not only originals, but also any copies or reproductions of all such

written, printed, typed, recorded, or graphic matter upon which any notations, comments or

markings of any kind have been made that do not appear on the original documents or that are

otherwise not identical to the original documents.

       6.      “Debtors” means, collectively, each debtor and debtor in possession in the

Chapter 11 Cases, and shall include anyone acting on their behalf, or over whom they have

control, including, without limitation, any current of former director, officer, agent, servant,

employee, attorney, insurance company, investigator, independent adjusting company, affiliate,

subsidiary, or other person or entity.

       7.      Franklin means Franklin Advisers, Inc. and any and all related affiliates or entities

to Franklin Advisers, Inc, including but not limited to Franklin Resources, Inc., and Franklin


                                                 6
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 7 of 9




Income Fund.

       8.      FLLO Ad Hoc Group means ad hoc group of Secured FLLO term loan lenders,

including any members thereof, in connection with the FLLO Term Loan Facility, i.e., the $1.5

billion new money term loan facility entered into in December 2019. FLLO Term Loan Facility

has the meaning ascribed to it in the First Day Declaration.

       9.      The “Disclosure Statement” shall mean the Disclosure Statement For The

Amended Joint Chapter 11 Plan Of Reorganization Of Chesapeake Energy Corporation And Its

Debtor Affiliates [Docket No. 1331] and any and all prior and subsequent versions thereof,

including all exhibits, schedules, annexes, amendments, supplements, and restatements thereto,

such that Documents responsive to these Requests shall not be limited in scope to any particular

version of the Disclosure Statement.

       10.     “Plan” shall mean the Amended Joint Chapter 11 Plan Of Reorganization Of

Chesapeake Energy Corporation [Docket No. 1330] and any and all prior and subsequent

versions thereof, including all exhibits, schedules, annexes, amendments, supplements, and

restatements thereto, such that Documents responsive to these Requests shall not be limited in

scope to any particular version of the Plan.

       11.      “You” or “Your” means Davis Polk & Wardwell LLP.

       12.      “First Day Declaration” means docket no. 37, Declaration of Domenic J.

Dell’Osso, Jr. Executive Vice President and Chief Financial Officer of Chesapeake Energy

Corporation in Support of Chapter 11 Petitions and First Day Motions.

       13.      “RSA” means Restructuring Support Agreement, and has the meaning ascribed to

it in the First Day Declaration.


                                                 7
       Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 8 of 9




                                TOPICS OF EXAMINATION

       1.      Documents and Communications between law firms and/or professionals,

including emails, conference calls, cell phone calls, or any other means of communication

concerning, generally, (i) the RSA and related negotiations and discussion, and specifically, (ii)

negotiations and discussions relating to the preference claim, (iii) the effect that avoiding the

liens at issue would have on the Debtors’ estate and a Chapter 11 filing by Debtors, and (iv)

communications with respect the Debtors’ Board of Directors’ fiduciary duties with respect to

the same, on or about the following dates and in connection with the matters referenced in the

associated documents set forth below:

                  a. April 17, 2020 (See, e.g., CHK0106635)

                  b. April 18, 2020 (See, e.g., WLRK-CHK-BD00000065)

                  c. April 20, 2020 (See, e.g., CHK0106631)

                  d. April 21, 2020 (See, e.g., CHK0054506)

                  e. April 26, 2020 (See, e.g., WLRK-CHK-BD_00000074)

                  f. April 27, 2020 (See, e.g., CHK0106571)

                  g. April 28, 2020 (See, e.g., FLLOAHG00000035)

                  h. May 1, 2020 (See, e.g., CHK0109328)

                  i. May 3, 2020 (See, e.g., FLLOAHG00000228)

                  j. May 5, 2020 (See, e.g., CHK0210457)

                  k. May 5, 2020 (See, e.g., FLLOAHG00014529)

                  l. May 6, 2020 (See, e.g., CHK0109273)

                                                8
Case 20-33233 Document 1776 Filed in TXSB on 11/11/20 Page 9 of 9




        m. May 6, 2020 (See, e.g., CHK0106452)

        n. May 7, 2020 (See, e.g., CHK0106396)

        o. May 10, 2020 (See, e.g., CHK0054387)

        p. May 10, 2020 (See, e.g., WRLK-CHK-BD_00000191)

        q. May 10, 2020 (See, e.g., FLLOAHG00000761)




                                  9
